Citation Nr: 1235689	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  09-09 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of drainage of lateral pharyngeal abscess, left side of neck, to include headaches, blurred vision, dizziness, and left facial neuralgia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1974 to February 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for headaches, blurred vision, dizziness, and left facial neuralgia, which he avers result from the removal of a lateral pharyngeal abscess on the left side of the neck during service.  

Service treatment records (STRs) show that the Veteran underwent a left neck exploration and drainage of a lateral pharyngeal abscess in January 1975.  On his first postoperative day, the Veteran had swaddling that increased and extended up to the side of his face.  The final diagnosis was lateral pharyngeal abscess, left, due to enterococci and staph aureus.  His medicine was changed and the swelling greatly decreased.  He was placed on convalescent leave for 13 days in February 1975.  It does not appear that hospitalization records relating to his surgery and admission have associated with the Veteran's file.  An attempt should be made to obtain these records on remand.  The Board notes that in-patient treatment records are not included with STRs.  See VBA Adjudication Manual, M21-1MR, Part III, subpart iii.2.A.1.a.  

Private medical records from Hastings Indian Hospital reveal a diagnosis of chronic neck pain and headaches.  

In December 2009 the Veteran was accorded a compensation and pension (C&P) eye examination.  During the examination, the Veteran reported blurred vision secondary to the incision and drainage of a left lateral pharyngeal abscess caused by a blunt trauma head injury while in service.  He claimed to have nerve damage, headache, blurred vision, dizziness, and numbness on the left side of his face.  He further reported that he has had migraines since the injury that were preceded by blurred vision.  The diagnoses were age-related nuclear sclerosis cataracts greater in the right eye than left eye and pigment dispersion syndrome greater in the left eye than right eye.  The examiner opined that the Veteran's diagnoses were not related to the incision and drainage of the left lateral pharyngeal abscess.  He provided no rationale as to his opinion.  

During a neurological disorders examination, the Veteran reported that he was struck in the head with a bat in boot camp.  He further reported that he had a left peritonsillar abscess drained without complications.  He reported that he had weekly headaches that lasted for hours.  A sensory examination revealed abnormal light touch and pin prick as the Veteran exhibited a slight decrease in the left side of his neck.  The diagnosis was headaches.  

During a peripheral neuropathy nerves examination, the Veteran complained of blurred vision, dizziness, and numbness to the left face after receiving trauma to the face while at boot camp.  He reported headaches and symptoms of numbness, paresthesias, and pain.  The diagnosis was neuralgia with associated left facial neuralgia.  The examiner opined that the Veteran's headaches, blurred vision, dizziness, and left facial numbness were less likely as not caused by or a result of a service-connected disability.  

Once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").  As the December 2009 VA examiners did not review the Veteran's private medical records or his VA medical records, remand is necessary.  The Board finds that the Veteran should be afforded another VA examination in order to determine the current nature and etiology of his claimed disorders.  

Since the claims file is being returned, recent VA treatment records, dating from March 18, 2010, should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  It is also noted that VA medical records were added to the Veteran's electronic Virtual VA folder in October 2012.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Obtain VAMC medical records dating from March 18, 2010.  

2.  Contact the appropriate service department and/or Federal agency to obtain complete copies of the Veteran's in-service hospitalization (clinical) records dated from January to February 1975.  Please note:  in-patient treatment records are not included with STRs.  See VBA Adjudication Manual, M21-1MR, Part III, subpart iii.2.A.1.a.

3.  After obtaining all outstanding treatment records, schedule the Veteran for examinations of his headaches, blurred vision, dizziness, and left facial numbness by an appropriately qualified VA examiner.  The claims file, including a copy of this Remand, must be made available to the examiner for review and the examiner should indicate the claims folder was reviewed in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

a)  Request that the examiner provide an evaluation of any headache disorder found and an opinion as to whether any headache disorder at least as likely as not (50 percent or greater probability) began in or is related to active service.  In this regard, the examiner's attention is directed to the Veteran's STRs indicating left neck exploration and drainage of a lateral pharyngeal abscess and VA medical records showing complaints of severe headaches.  The Veteran reports that he had headaches since the surgery but was not able to afford treatment.  

b)  Request that the examiner provide an evaluation of any vision disorder found and an opinion as to whether any vision disorder at least as likely as not (50 percent or greater probability) began in or is related to a period of active service.  In this regard, the examiner's attention is directed to the Veteran's STRs indicating left neck exploration and drainage of a lateral pharyngeal abscess.  The Veteran reports that he had blurred vision since the surgery but was not able to afford treatment.  

c)  Request that the examiner provide an evaluation of any dizziness disorder found and an opinion as to whether any dizziness disorder at least as likely as not (50 percent or greater probability) began in or is related to a period of active service.  In this regard, the examiner's attention is directed to the Veteran's STRs indicating left neck exploration and drainage of a lateral pharyngeal abscess.  The Veteran reports that he had dizziness since the surgery but was not able to afford treatment.  

d)  Request that the examiner provide an evaluation of any left facial numbness found and an opinion as to whether any left facial numbness at least as likely as not (50 percent or greater probability) began in or is related to a period of active service.  In this regard, the examiner's attention is directed to the Veteran's STRs indicating left neck exploration and drainage of a lateral pharyngeal abscess, VA medical records show reports of numbness in the left face and neck, and the Veteran's reports of numbness during the December 2009 VA examination.  In offering an opinion, the examiner must consider the Veteran's contention that he has experienced continuity of symptomatology ever since his discharge from service.  

Please provide a complete explanation for each opinion based on the facts and medical principles.    

4.  Ensure that the above development has been completed in accordance with the above directives and, in particular, that the VA examination reports provide all the requested information and opinions.  After undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case, which considers VA medical records uploaded to Virtual VA, and be afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

